Order entered March 11, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01199-CR

                                  MARK MCCAY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. F11-00694

                                            ORDER
         The Court GRANTS appellant’s February 25, 2013 motion to supplement the record.

         We ORDER Janice Garrett, official court reporter for Criminal District Court No. 4, to

coordinate with any court reporter who recorded the proceedings to file a supplemental reporter’s

record, within THIRTY DAYS from the date of this order, that contains the following: (1)

State’s exhibit 5, application to probate a will, with a copy of the will attached; (2) State’s

exhibit 23, business record of Ashley Court, a rehabilitation facility; (3) trial testimony from

June 18, 2012; and (4) transcript of the jury verdict on guilt/innocence.

         We ORDER appellant to file appellant’s brief within SIXTY DAYS from the date of this

order.


                                                       /s/   LANA MYERS
                                                             JUSTICE